DETAILED ACTION
CORRECTED NON-FINAL REJECTION
	This office action replaces the previous Non-Final Rejection dated October 19, 2020. The previous office action did not include the examination of new Claims 25-26. Therefore, the Non-Final Rejection dated October 20, 2020 is VACATED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 25, 2121 have been fully considered but they are not persuasive. Applicant has amended Claims 10 and 13 to clarify their meaning. No new matter added.
Applicant’s arguments appear to be on the following grounds:
Applicant argues that amended Claim 1 recites that the drop placement performance metric improves (decreases) when the fluid temperature is increased. This is in contrast to the secondary prior art reference, Uetsuki (US 5,992,968), where the fluid being dispensed does not have a fluid temperature if it is solid as described in the alternative embodiment of Uetsuki. Nor does Uetsuki suggest or disclose that increasing the fluid temperature improves the drop placement accuracy. In addition, none of the cited art suggests or discloses this feature.
These arguments are not persuasive for the following reasons:
	Examiner maintains that Uetsuki teaches or suggests that in its embodiments that the temperature of the ink is controllably adjusted within the temperature range between 20 °C to 70°C or less so as to allow the viscosity of the ink to be maintained within the stable ejecting range such that ink is liquidized when a printing signal is applied to the ink jet head (10:46-51). The Examiner respectfully points out that, while it is true that Claim 1 recites a temperature control system configured to maintain a fluid temperature at greater than 23 °C prior to being dispensed, the specification reads into this claim that while this fluid temperature is greater than 23 °C, this temperature range is not infinite but must be less than a temperature at which the imprint resist fluid degrades (instant application, paragraph [0017]). Thus, the disclosure of Uetsuki not only teaches or suggests a temperature controllably adjusted above 20 °C but also in a temperature range that is not too high, preventing defects (4:59-63).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the fluid dispenser"  in Claims 1 and 15 and “temperature control system” in Claims 1, 4 and 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8-9, 11-15 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan (US 2017/0106399) in view of Uetsuki (US 5,992,968).
Regarding Claim 1, Sreenivasan teaches a fluid dispensing system comprising: a fluid dispenser configured to dispense a plurality of droplets of an imprint resist fluid (Fig. 3A paragraph [0032]  multi jet – 303)  at a plurality of locations onto a substrate (Fig. 2, abstract paragraph [0011]) and also teaches that each of the plurality of droplets dispensed by the fluid dispenser has performance accuracy or a fluid volume, as experimentally determined, that is less than 1.2 pL (Figs.2 and 3A paragraph [0032]), however, Sreenivasan is silent regarding  the fluid temperature. 
In an analogous art, ink jet printing method and apparatus, Uetsuki teaches that a temperature control system (Fig. 9-11 3:20-23 heater board – 23) is configured to maintain a droplet fluid temperature at greater than 23 ⁰C, of each of the plurality of droplets prior to being dispensed by the fluid dispenser (10:46-52). Uetsuki further teaches a method to suppress the offset distance between a main dot and a satellite or small dot at the time of scanning  from a fluid dispenser experimentally determined to have a drop placement accuracy for the imprint resist fluid that is less than a first threshold when the droplet fluid temperature is greater than 23 °C; and that the drop placement accuracy is greater than the first threshold when the droplet fluid temperature is less than or equal to 23 0C (10:46-51) where there is an inference that the ink is equal or less than that temperature because the teaching is that ink which is kept solid at a temperature equal to or lower than a room temperature  but softened or liquidized at the room temperature may be used (10:42-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sreenivasan to incorporate the teachings of Uetsuki whereby a fluid dispensing system configured to dispense a plurality of droplets of an imprint resist fluid at a plurality of locations on a substrate and is, in one embodiment, configured to dispense these droplets with a fluid volume less than 1.2 pL would also recognize that the ink jet system being used would generally have a controlled temperature within the range of 30 ⁰C to 70 ⁰C (Uetsuki,10:46-51). Although, in the case of  Sreenivasan, the volume range of the droplets is taught, in one embodiment, to be below 1 pL instead of below 1.2 pL (Sreenivasan, paragraph [0032]) and, in the case of Uetsuki, the temperature range is taught as  30 ⁰C to 70 ⁰C (Uetsuki, 10:46-51). One with ordinary skill in the art would be motivated to use this temperature range so as to allow the viscosity of the ink to be maintained with a stable effecting range (Uetsuki, 10:46-51) and also be motivated to use this volume level to achieve higher resolution (Sreenivasan, paragraph [0075]).
Regarding Claim 3, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and Uetsuki further teaches the droplet fluid temperature of the dispensed droplets is between 23.1 ⁰C and 40 ⁰C (10:47-49). 
Regarding Claims 5, 11 and 12,  the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and Sreenivasan further teaches that the fluid volume is in one embodiment, the minimum volume of drops dispensed is below 5 picoliters and in another embodiment, the minimum volume of drops dispensed is below 1 picoliter, but Sreenivasan does not explicitly disclose the fluid volume is between 0.20 pL and less than 1.2 pL nor that the fluid volume is 0.6 pL or less as in Claim 11, nor that the fluid volume is 0.34 pL as in Claim 12.
However, prior art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”. MPEP 2131.03.
Regarding Claim 8, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and Sreenivasan further teaches that the fluid volume is less than 0.75 (paragraph [0032]), while Uetsuki teaches that increasing the droplet fluid temperature improves the drop placement performance as reflected in a relative change in a performance metric (Uetsuki, 7:19-39 Table 1). 
Regarding Claim 9, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and Sreenivasan further teaches that the fluid volume is less than 0.6 pL (paragraph [0032]),  while Uetsuki teaches that the temperature is between 23.1 ⁰C and 40 ⁰C (10:47-49).  While Uetsuki does not explicitly disclose the fluid temperature is 25.5 ⁰C or greater, prior art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”. MPEP 2131.03.
Regarding Claim 13, the combination of Sreenivasan and Uetsuki disclose all the limitations of Claim 1 and this combination further discloses that the fluid dispenser is configured such that for a given imprint resist fluid: in a first case wherein the fluid volume is a first volume and the droplet fluid temperature is a first temperature, then a drop placement accuracy is a first value (Sreenivasan, Figs.2 and 3A paragraph [0032], Uetsuki, 4:58-65 Table 1, 10:19-23)),; in a second case wherein the fluid volume is the first volume and the droplet fluid temperature is a second temperature greater than the first temperature, then the drop placement accuracy is a second value less than the first value; wherein a first difference is a subtraction of the second value from the first value; in a third case wherein the fluid volume is a second volume less than the first volume and the droplet fluid temperature is the first temperature, then the drop placement accuracy is a third value; in a fourth case wherein the fluid volume is the second volume and the droplet fluid temperature is the second temperature, then the drop placement accuracy is a fourth value less than the third value; wherein a second difference is a subtraction of the fourth value from the third value; wherein the second difference is greater than the first difference.es of displacement accuracy (Uetsuki, Figs 6A- 6B, 4:58-65,  8:64 – 9:16 Table 2 where forward and return scanning produces drop placement results at given temperatures.)
Regarding Claim 14, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and Sreenivasan further teaches the fluid dispenser is selected from one of: a piezoelectric fluid dispenser, a thermal fluid dispenser, and a MEMS based fluid dispenser (paragraph [0032]).
Regarding Claim 15, Sreenivasan teaches an imprint lithography system comprising (paragraphs [0005] [0051]: an imprint resist fluid supply (paragraph [0034]) inkjetted material)l teaches a fluid dispensing system comprising: a fluid dispenser configured to dispense a plurality of droplets of an imprint resist fluid (Fig. 3A paragraph [0032]  multi jet – 303)  at a plurality of locations onto a substrate (Fig. 2, abstract paragraph [0011]) and also teaches that each of the plurality of droplets dispensed by the fluid dispenser has a fluid volume, that is experimentally determined, that is less than 1.2 pL (Figs.2 and 3A paragraph [0032]), however, Sreenivasan is silent regarding a filtered resist recirculation system and reservoir; a fluid supply line; fluid return line as well as the fluid temperature. 
In an analogous art, ink jet printing method and apparatus, Uetsuki teaches a filtered resist recirculation system and reservoir (Figs. 9-11 3:43-44 ink storage – 212) ; a fluid supply line (3:43-47 flow paths – 213); fluid return lines that a heater  (Fig. 9-11, 3:20-23) is configured to maintain a droplet fluid temperature at greater than 23 ⁰C, of each of the plurality of droplets prior to being dispensed by the fluid dispenser (10:46-52) and Uetsuki further teaches a method to suppress the offset distance between a main dot and a satellite or small dot at the time of scanning  from a fluid dispenser configured to have a drop placement accuracy for the imprint resist fluid that is less than a first threshold when the droplet fluid temperature is greater than 23 °C; and that the drop placement accuracy is greater than the first threshold when the droplet fluid temperature is less than or equal to 23 0C (10:46-51) where there is an inference that the ink is equal or less than that temperature because the teaching is that ink which is kept solid at a temperature equal to or lower than a room temperature  but softened or liquidized at the room temperature may be used (10:42-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sreenivasan to incorporate the teachings of Uetsuki whereby an imprint lithography system comprising an imprint resist fluid supply recirculation system and reservoir and a fluid supply line and return lines as taught by Uetsuki, would be motivated to use this resist fluid supply system  in order to supply resist fluid (ink) to be heated and ejected by the action of the foaming energy (Uetsuki, 3:43-51). Because Uetsuki also teaches that this system is configured to dispense a plurality of droplets of an imprint resist fluid at a plurality of locations on a substrate and is, in one embodiment, configured to dispense these droplets with a fluid volume less than 1.2 pL, one with ordinary skill in the art would also recognize that the ink jet system being used would generally have a controlled temperature within the range of 30 ⁰C to 70 ⁰C (Uetsuki, 10:46-51). Although, in the case of  Sreenivasan, the volume range of the droplets is taught, in one embodiment, to be below 1 pL instead of below 1.2 pL (Sreenivasan, paragraph [0032]) and, in the case of Uetsuki, the temperature range is taught as  30 ⁰C to 70 ⁰C (Uetsuki, 10:46-51), one with ordinary skill in the art would be motivated to use this temperature range so as to allow the viscosity of the ink to be maintained with a stable effecting range (Uetsuki, 10:46-51) and also be motivated to use this volume level to achieve higher resolution (Sreenivasan, paragraph [0075]).
Regarding Claim 25, the combination of Sreenivasan and Uetsuki disclose all the limitations of Claim 1 and Sreenivasan further discloses wherein the drop placement performance metric is in a scanning direction (paragraph [0054] the required drops in a few seconds or less with a scanning stage driving the inkjet relative to the substrate, while retaining control over the volume and location of each dispensed drop).
Regarding Claim 26, the combination of Sreenivasan and Uetsuki disclose all the limitations of Claim 1 and while Sreenivasan teaches that if drops do not provide sufficient precision because of variation in drop placement accuracy, a control system can be used to locate the inkjet head and the best fit line of the nozzles, Sreenivasan does not explicitly teach that the drop placement performance metric is a 3σ deviation in drop placement. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply a 3σ deviation in drop placement as a drop placement performance metric, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to use a 3σ drop placement deviation because stage precision is much better than inkjet drop placement accuracy. Hence, this approach can lead to higher precision in using a metrology tool (paragraph [0098]).
Claim 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sreenivasan and Uetsuki  as applied to Claim 1 above, and further in view of Ito (US 2012/0229548).
Regarding Claim 4, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1  and Uetsuki further teaches a method to suppress the offset distance between a main dot and a satellite or small dot at the time of scanning  from a fluid dispenser configured to have a drop placement accuracy for the imprint resist fluid that is less than a first threshold when the droplet fluid is within the predetermined temperature range (10:46-51) and that the drop placement accuracy is greater than the first threshold when the droplet fluid temperature is outside the predetermined temperature range  where there is an inference that the ink is equal or less than these predetermined temperature ranges  because the teaching is that ink which is kept solid at a temperature equal to or lower than a room temperature range  but softened or liquidized at the room temperature may be used (10:42-46). This is shown in the improvement in offset distances between main dot and a satellite at lower temperatures (Table 2 9:1-7). However, both Sreenivasan and Uetsuki are silent about the use of a Peltier device configured to heat and cool the imprint resist fluid. 
In the same field of endeavor, droplet discharge device and method, Ito teaches the use of a heater that is a Peltier device (paragraph [0263]) configured to both heat and cool (paragraphs [0030] )an imprint resist fluid (paragraph [0353]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sreenivasan and Uetsuki to incorporate the teachings of Ito whereby a fluid dispensing system configured to have a drop placement accuracy less than a first threshold when the droplet fluid temperature is with a predetermined temperature range and has greater accuracy when it is outside that predetermined temperature range, as shown by the data of Uetsuki (Tables 1 & 2) , would also consider a heater, as taught by Ito, which is a Peltier device configured to both heat and cool the imprint resist fluid based on that predetermined temperature range. One with ordinary skill in the art would desire a temperature adjustment unit to be one of a heating and cooling unit and that this temperature adjustment unit would use a Peltier element (paragraph [0263]), so that the actual temperature of the droplet can be securely adjusted to the temperature in the formation of the predetermined pattern (paragraphs [0029] [0030]).
Regarding Claim 7, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 but are silent about a cooler for keeping the droplet fluid temperature within a temperature range.
In the same field of endeavor, droplet discharge device and method, Ito teaches the use of a cooler for keeping the droplet fluid temperature within a temperature range that is higher than 23.5 ⁰C and less than a temperature at which the imprint resist fluid degrades (Fig. 18C, paragraph [0330]). Although Ito is silent about whether the cooler specifically keeps the droplet fluid temperature within a temperature range that is higher than 23.5 ⁰C  and less than a temperature at which the imprint resist fluid degrades, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the cooler to be operated within this temperature range , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to enable the cooler to operate within a particular temperature range so that the actual temperature of the droplet can be securely adjusted to the temperature in the formation of the predetermined pattern (paragraphs [0029] [0030]).
Regarding Claim 10, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 however do not teach regarding the properties of the imprint resist in combination with geometry of the fluid dispenser and its effect on drop placement accuracy.  
In the same field of endeavor, droplet discharge device and method, Ito teaches the use of the imprint resist fluid, wherein properties of the imprint resist in combination with geometry (paragraphs [0007] [0213] where viscosity of droplet affects nozzle discharge) of the fluid dispenser cause a drop placement accuracy to be less than a first threshold when the droplet fluid temperature is greater than or equal to 25 ⁰C (paragraph [0213] lowered placement accuracy inferred by clogged nozzles).
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sreenivasan and Uetsuki  as applied to Claim 1 above, and further in view of Markham (US 6,293,644).
Regarding Claim 6,  the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 but are silent that the formation of satellite droplets are minimized or eliminated relative to when the droplet fluid temperature is less than or equal to 23 ⁰C.
In an analogous art, method and apparatus for preventing satellite induced banding in an ink jet printer, Markham teaches that the formation of satellite droplets are minimized based on temperature ranges and that reducing the ink temperature during a pre-pulse sequence (abstract) can cause a smaller spot to be formed thus minimizing the adverse effects of satellite displacement (3: 4-11, 7:67 – 8:1-7). Moreover, reducing or increasing temperature adjustments are made affects the print quality based on the satellite formation (Fig. 3 table of data entries of distance adjustments indicating pre-pulse sequences and temperatures). Depending on the ink temperature, the ink ejected that would enlarge the effect of the satellite drop will be heated based on a pre-pulse adjustment value (Fig. 3, 7:22-47). Although, there is no indication that the formation of satellite droplets are specifically minimized or eliminated relative to droplet fluid temperature that is less than  23 ⁰C, it would have been obvious to one having ordinary skill in the art at the time the invention was made to decrease the temperature to less than 23 ⁰C in order to optimize the process since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to provide process optimization by preventing  banding that is satellite induced (abstract). Moreover, control of temperature of the print head has long been of primary concern in the art (1:61-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742